Citation Nr: 0736479	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the spine.
 
2.  Entitlement to service connection for a cervical spine 
disability with arthritis, to include as secondary to a 
service-connected low back disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to an increased rating for a disability 
manifested by low back pain, currently evaluated as 20 
percent disabling.  

5.  Entitlement to an increased rating for right inguinal 
hernia repair, with a tender scar, currently evaluated as 10 
percent disabling.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to a compensable rating for chronic 
prostatitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1971 until December 
1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2003 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative arthritis of the 
spine is causally related to active service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed cervical spine disability is 
causally related to active service or to his service-
connected low back disability.  

3.  The competent evidence does not demonstrate that any 
current bilateral shoulder disability is causally related to 
active service.  

4.  Throughout the rating period on appeal, the veteran's 
service-connected low back disability has been productive of 
complaints of pain; objectively, the evidence reveals no more 
than slight limitation of motion, and slight neurologic 
deficit, with no significant additional limitation of 
function due to factors such as pain and weakness.

5.  Throughout the rating period on appeal, the veteran's 
right inguinal hernia repair, with a tender scar, has been 
productive of complaints of pain in the right pubic area, 
radiating to the right testicle with activity; objectively, 
the evidence reveals a well-healed scar and pain to palpation 
of the right pubic area, with no recurrence of right-sided 
hernia.

6.  Throughout the rating period on appeal, the veteran's 
hemorrhoids have been productive of complaints of occasional 
perianal swelling; objectively, examination was within normal 
limits, with no hemorrhoids detected.

7.  Throughout the rating period on appeal, the veteran's 
chronic prostatitis has been productive of complaints of 
occasional dribbling; objectively, there is no evidence of 
voiding dysfunction or urinary tract infections.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the spine was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  A cervical spine disability is not proximately due to or 
the result of the veteran's service-connected low back 
disability and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5293, 5295, 5237, 5242, 8520, 8521, 8524, 8525, 8526 (as in 
effect prior to and since September 23, 2002).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right inguinal hernia repair, with a tender 
scar, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic 
Code 7338 (2006).

6.  The criteria for entitlement to a compensable evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7336 (2006).

7.  The criteria for entitlement to a compensable evaluation 
for chronic prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.115b, Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of September 2002, March 2003, April 2003, June 2004, and 
July 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
        
The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, as well as his claims of 
entitlement to increased ratings for right inguinal hernia 
repair, hemorrhoids, and chronic prostatitis, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.  The instant decision does note 
the criteria for separate 10 percent evaluations for the 
orthopedic and neurologic manifestations of a low back 
disability were met effective September 23, 2002.  However, 
this conclusion does not change the overall rating so no harm 
accrues.  Therefore, any notice deficiency to this point is 
not prejudicial to the veteran.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also in the claims 
folder are reports of VA and private post-service treatment 
and examination.  Further regarding private treatment, the 
veteran submitted a VA Form 21-4142 indicating that he 
received treatment for his hemorrhoids by Dr. H. S. in North 
Little Rock, Arkansas.  In April 2003, the RO sent a letter 
to that physician requesting treatment records.  However, the 
response was negative and the claims folder notes that the 
veteran was notified of such.  

The claims file also contains the veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

A.  Spine disabilities

The veteran is claiming entitlement to service connection for 
degenerative arthritis of the spine, and for a cervical spine 
disability with arthritis.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence of 
record fails to establish any documented clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's claim of degenerative arthritis of the spine, it is 
noted that x-rays taken in conjunction with a VA examination 
in August 2003 showed no evidence of arthritis.  However, as 
noted in an earlier January 2003 VA examination, degenerative 
changes of the lumbar spine were indicated in MRI studies.  
Such studies, including one dated in June 2002, are of record 
and do reflect degenerative disc disease of the lumbosacral 
spine.  Therefore, resolving any doubt in the veteran's 
favor, current disability is found.  Moreover, the January 
2003 VA examination report also indicated a diagnosis of 
degenerative changes of the cervical spine.  

Based on the above, the evidence is found to demonstrate 
current disability as to the lumbar and cervical spine.  As 
such, the first element of a service connection claim has 
been satisfied.  However, the remaining requirements for 
service connection have not been met, as will be explained 
below.

A review of the service medical records does not reflect any 
complaints or treatment relating to the cervical spine, and 
physical examinations were consistently normal.  While low 
back pain was treated on several occasions, there was no 
objective showing of arthritis of the spine.  However, this 
does not in itself preclude a grant of service connection.  
Indeed, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current disability involving the cervical spine, or arthritis 
of the spine in general, is causally related to active 
service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings referable to the cervical spine until 2002, over a 
decade following the veteran's separation from active 
service.  Absent a demonstration of continuity of 
symptomatology, the inception of post-service treatment as to 
each disability is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Indeed, in the present case, x-rays taken in 
August 2000 were negative, showing a lack of continuity of 
cervical spine symptoms and findings.  Moreover, no competent 
evidence of record causally relates any current cervical 
spine disability to active service.  

Further regarding the cervical spine, the veteran has also 
contended that such disability is secondary to his service-
connected low back disability.  In this regard, 
service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).  In addition, service connection 
is permitted for aggravation of a non-service-connected 
disability caused by a service- connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the competent evidence does not demonstrate that a 
current cervical spine disability is proximately due to or 
the result of the service-connected low back disability.  In 
fact, a VA examiner in January 2003 expressly reached the 
opposite conclusion.  Because that opinion was offered based 
on consideration of the veteran's medical history consistent 
with the evidence of record, and followed an objective 
examination, it is found to be highly probative.  Moreover, 
it is not refuted by any other competent evidence of record.  

Regarding the low back, the post-service evidence does 
reflect treatment soon following separation from service.  
However, it is important to note that the veteran is already 
service-connected for a back disability characterized by the 
RO as "low back pain secondary to spinal tap."  His current 
service connection request is for a degenerative arthritis of 
the spine, and the evidence does not indicate continuity of 
treatment for arthritis from the time of service.  In any 
event, it would have to be shown that such arthritis caused 
symptoms separate and distinct from the low back pain for 
which service connection is already in effect, as set forth 
under Esteban v. Brown, 6 Vet. App. 259 (1994) and 38 C.F.R. 
§ 4.14 (2006) [ the evaluation of the same disability under 
various diagnoses is to be avoided].  

Here, the post-service evidence does not reveal findings 
indicative of arthritis of the lumbar spine until 1999, 
several years following service.  Moreover, no competent 
opinion relates the currently diagnosed arthritis to service 
or to his service-connected low back pain.  Indeed, a VA 
examiner in March 2003 explicitly stated that it was not 
likely that the veteran's current complaints were related to 
his spinal tap performed in active service.  As that opinion 
was rendered following a review of the claims file, it is 
found to be highly probative.  Moreover, it is not refuted by 
any other competent evidence of record.  

The veteran himself believes that the claimed disabilities 
are related to active service, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any currently diagnosed  cervical spine disability or 
arthritis of the spine were incurred in active service.  As 
the preponderance of the evidence is against those claims, 
there is no doubt to be resolved and service connection is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



B.  Bilateral shoulder disability

The veteran is claiming entitlement to service connection for 
a bilateral shoulder disability.  

Again, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In the present case, a July 2002 VA consult indicated mild 
left shoulder tendonitis.  This establishes current 
disability.  Right shoulder disability does not appear to be 
demonstrated.  In any event, the remaining elements of 
service connection have not been met, as will be discussed 
below.

The service medical records here do reveal bilateral shoulder 
complaints and treatment.  Specifically, in-service medical 
reports dated in March 1981 revealed treatment for a 
dislocated right shoulder.  Treatment reports dated in 
November 1988 and December 1988 reflect left shoulder 
complaints.  Bursitis was diagnosed.  However, x-rays taken 
in November 1988 showed no acute or significant pathology.  
Additionally, chronic right shoulder pain was indicated in an 
August 1989 in-service medical record.  Physical examinations 
throughout service consistently reflected normal shoulder 
findings.  

Despite the in-service complaints and treatment outlined 
above, the overall evidence does not demonstrate that any 
current chronic shoulder disability is causally related to 
such active service.  Indeed, following separation from 
active duty, there is no documented treatment referable to 
the bilateral shoulders until 2002.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the VA examiner in July 2002 indicated that the veteran's 
shoulder complaints were likely associated with a nonservice-
connected cervical spine condition.  In that report, it was 
noted that shoulder x-rays were essentially normal, other 
than perhaps a mild proximal migration of the right humeral 
head.  No other competent evidence indicated that any current 
shoulder disability was causally related to active service. 

The veteran himself believes that a bilateral shoulder 
disability is related to active service, but he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Based on the foregoing, entitlement to service connection for 
a bilateral shoulder disability must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Low back pain

The veteran is claiming entitlement to an increased rating 
for his service-connected low back disability, characterized 
as "low back pain secondary to a spinal tap."    

Service connection for a low back disability was initially 
granted by the RO in a July 1992 rating decision.  A 
noncompensable rating was assigned at that time.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  In September 1996, he requested a higher 
evaluation for his low back disability.  This request was 
denied by the RO in a June 1997 rating action that continued 
the noncompensable evaluation.  A subsequent July 2000 rating 
decision increased the evaluation to 20 percent disabling, 
effective April 30, 1999.  The veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105.

In June 2002, the veteran again requested a reevaluation of 
his rating percentage for his service-connected low back 
disability.  A September 2003 rating action continued the 20 
percent rating, and the veteran initiated an appeal.  A 
statement of the case was issued in April 2004 and the 
veteran submitted a VA Form 9 in May 2004.  

As gleaned from the procedural history set forth above, 
throughout the rating period on appeal, the veteran is 
assigned a 20 percent rating for his service-connected low 
back disability, pursuant to Diagnostic Codes 5295-5293.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked 
limitation of forward bending in standing position.  To the 
contrary, upon VA examination in February 2000, the veteran 
had forward flexion to 75 degrees.  Subsequent examination in 
December 2002 revealed forward flexion to 90 degrees.  At 
that time, there was no significant muscle spasm or 
tenderness to palpation.  Additionally, there was no 
indication of abnormal mobility on forced motion.  

An MRI performed in May 1999 and June 2002 did reveal disc 
space narrowing.  Additionally, x-rays taken in March 2001 
also showed some disc space narrowing.  However, the overall 
objective evidence, as detailed above, does not demonstrate a 
disability picture that most nearly approximates the next-
higher 40 percent evaluation under Diagnostic Code 5295.  
Moreover, in so finding, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and/or fatigability.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this regard, the February 2000 
VA examination noted complaints of increased pain with all 
activities.  Objectively, that examination revealed lumbar 
tenderness.  However, it was not objectively shown that such 
pain caused any additional functional limitation.  Later 
examination in December 2002 revealed a full range of lumbar 
motion.  

The Board will now consider whether Diagnostic Code 5293, as 
in effect prior to September 23, 2002, provides a basis for 
an increased rating for the veteran's low back disability.  
Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  A 
40 percent evaluation is for application in the case of 
severe impairment with recurring attacks, with intermittent 
relief.  Finally, a 60 percent evaluation is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  In so finding, it is 
acknowledged that the veteran complained of pain radiating 
down the back of his right leg in a June 1999 VA outpatient 
treatment record.  That report also reflected complaints of 
pain radiating in to the left leg.  Numbness and tingling in 
the lower extremities were also noted.  Moreover, upon VA 
examination in February 2000, the veteran reported diminished 
sensation and tingling of the right posterior thigh.  
Numbness and tingling in the lower extremities was again 
noted upon VA examination in December 2002.

Despite the subjective neurologic complaints described above, 
the objective findings do not warrant assignment of the next-
higher 40 percent evaluation under the old version of 
Diagnostic Code 5293.  The February 2000 VA examination did 
reveal diminished sensation to cotton wisp over the right 
posterior thigh, and positive straight-leg raise on the right 
at 45 degrees.  However, Babinski test was negative 
bilaterally and the veteran's strength was intact.  Deep 
tendon reflexes were 1+ on the right and 2+ on the left.  
Upon VA examination in December 2002, strength and muscle 
tone of all major muscle groups in the lower extremities were 
within normal limits.  Pain and touch sensation were intact 
in both legs.  Regarding reflexes, patellar and Achilles 
tendon jerks are 2+ and symmetrical.  The examiner commented 
that there was no objective clinical evidence of lumbar 
radiculopathy.  

Again, the objective findings are simply not commensurate 
with the criteria for a 40 percent rating under the old 
version of  Diagnostic Code 5293.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

As already noted, VA examination in December 2002 
demonstrated full range of lumbar motion.  Thus, there is no 
basis for a higher rating under Diagnostic Code 5292.  
Moreover, neither that examination nor the prior February 
2000 examination revealed additional functional limitation 
such as to enable a finding that the veteran's disability 
picture most nearly approximated the next-higher 40 percent 
evaluation.  

The Board has considered whether any alternate Diagnostic 
Codes afford the veteran a higher rating here.  However, as 
there is no showing of vertebral fracture, Diagnostic Code 
5285 is not for application.  Similarly, as there is no 
showing of ankylosis, Diagnostic Codes 5286 and 5289 are not 
applicable.  There are no other relevant Code sections for 
consideration.  

Based on all of the foregoing, the evidence does not support 
a rating in excess of 20 percent for the veteran's service-
connected low back disability prior to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 weeks during a 
previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected low back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  Again, in the present case, a 
December 2002 VA examination showed full range of motion.  
Moreover, there was no significant lumbar tenderness.  
However, given the complaints of pain and earlier objective 
evidence showing slight limitation of motion, the Board finds 
that assignment of a 10 percent evaluation is appropriate 
under Diagnostic Code 5292.  In reaching this conclusion, the 
Board has appropriately considered additional functional 
limitation due to factors such as pain and weakness.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

No other Code sections warrant a higher evaluation.  For 
example, the evidence during the period in question does not 
show evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, such as to justify a higher evaluation under 
Diagnostic Code 5295.  To the contrary, the VA examiner in 
December 2002 stated that there was no significant muscle 
spasm of the lumbar spine.  

For the foregoing reasons, then, a 10 percent rating for 
orthopedic manifestations of the veteran's back disability is 
for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the veteran has complained of pain 
radiating into his bilateral legs.  He has also complained of 
numbness and tingling in the lower extremities.  

As noted earlier, a February 2000 VA examination report 
indicated diminished sensation to cotton wisp over the right 
posterior thigh, as well as positive straight-leg raise on 
the right at 45 degrees.  Although technically prior to the 
period presently under consideration (from September 23, 
2002, until September 26, 2003), 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board may consider the February 2000 examination findings 
as they are determined to shed additional light on the 
veteran's disability picture as it relates to the rating 
period on appeal. 

Therefore, based on the February 2000 VA examination 
findings, neurologic disability is established.  However, 
such deficit is found to be no more than slight in degree.  
Indeed, as previously discussed, VA examination in December 
2002 showed normal strength and muscle tone in the lower 
extremities.  Moreover, pain and touch sensation were intact 
in both legs.  Regarding reflexes, patellar and Achilles 
tendon jerks are 2+ and symmetrical.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran would satisfy 
the criteria for a 10 percent rating under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran met 
the criteria for a 10 percent rating under Diagnostic Code 
5292 for his orthopedic manifestations, and for a 10 percent 
evaluation for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
combine to a 20 percent evaluation, which is no greater than 
the rating currently in effect.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 See 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243 
(2006).  Under these Code sections, low back disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  This general formula provides for a 
10 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
applies where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an increased evaluation for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003.  
Indeed, as already discussed, VA examination in December 2002 
showed full range of motion of the lumbar spine, and no 
additional functional limitation due to pain or weakness was 
indicated.  Subsequent VA examination in August 2003 did not 
contain range of motion findings of the lumbar spine.  
Examination was noted to be entirely within normal limits 
except for tenderness in the left quadratus 
lumborum/paraspinous muscle and referred right lower back 
discomfort with stress of the sacroiliac joint.  

Overall, then, the criteria for the next-higher 20 percent 
evaluation under the general rating formula have not been 
satisfied, even considering DeLuca factors.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the criteria for separate 
10 percent ratings met beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his low back 
disability.  

Thus, from September 26, 2003, the veteran continues to meet 
the criteria for a separate 10 percent evaluation for the 
orthopedic and neurologic manifestations of his low back 
disability.  Again, there is no basis for separate 
evaluations in excess of those amounts.  

In conclusion, whether evaluated under the criteria before or 
since September 2002, entitlement to a rating in excess of 20 
percent for low back disability is not warranted.  


B.  Right inguinal hernia repair, with a tender scar

The veteran's claim of entitlement to an increased rating for 
a right hernia disability was received in March 2003.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his right inguinal 
hernia repair, with a tender scar, pursuant to Diagnostic 
Code 7338.  Under that Code section, a 10 percent rating is 
warranted where the evidence shows a postoperative hernia 
that is recurrent, readily reducible and well supported by a 
truss or belt.  In order to be entitled to the next-higher 30 
rating, the evidence must demonstrate small postoperative 
hernia that is recurrent, or unoperated irremediable, not 
well supported by truss, or not readily reducible.  

An April 2003 VA examination noted that the veteran underwent 
repair of a right inguinal hernia in 1998, and that there had 
been no recurrence of the hernia.  The veteran reported 
constant pain in the scar area.  He added that when that area 
was slightly traumatized, such as during sex, he experienced 
pain radiating to the right testicle.  A recent ultrasound 
showed no abnormality of the testicle.  

Objectively, the April 2003 VA examination revealed a well-
healed right inguinal herniorrhaphy scar.  The external 
genitalia appeared to be normal and there was no 
scrotal abnormality.  No hernia was detected.  The diagnosis 
was postoperative status right inguinal hernia repair with 
complaint of pain and normal physical findings.  

A subsequent VA examination in August 2004 revealed 
complaints of constant dull pain which sharpened with excess 
activity.  He again reported pain radiating to the right 
testicle during sex.  Objectively, the surgical scar was 
again described as well-healed.  There was exquisite pain 
with palpation at the right pubic area.  Examination of the 
genitalia was normal, and the testes were nontender.  While a 
left-sided hernia was detected, there was no hernia noted on 
the right side.  

A VA clinical record dated in September 2004 noted right-
sided pain near the scrotal sac.  However, a December 2004 
report noted that there was no recurrence of hernia.  

Finally, most recent VA examination in March 2005 revealed a 
left-sided hernia.  No right-sided hernia was indicated.

Based on the above, the Board finds no support for assignment 
of the next-higher 30 percent evaluation under Diagnostic 
Code 7338.  Indeed, the evidence fails to demonstrate any 
recurrent right-sided hernia.

The Board has also considered whether a separate evaluation 
is warranted for the surgical scar associated with the 
veteran's right hernia repair.  Indeed, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 affords a 10 percent rating for 
superficial scars that are painful on examination.  

In determining whether an award of a separate rating for the 
veteran's hernia scar is appropriate, the Board notes that, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Here, the veteran's surgical scar has been consistently 
described as well-healed.  There does not appear to be any 
symptomatology associated with the scar that is distinct from 
the veteran's residual pain in the right pubic region, for 
which he has already been awarded a 10 percent evaluation.  
Therefore, any scar symptomatology is found to be duplicative 
of the symptoms for which service connection is already in 
effect under Diagnostic Code 7338.  Accordingly, assignment 
of a separate scar evaluation is not appropriate here.  

In conclusion, there is no basis for a rating in excess of 10 
percent for the veteran's right inguinal hernia repair with a 
tender scar.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

C.  Hemorrhoids

The veteran's claim of entitlement to an increased rating for 
a hemorrhoid disability was received in March 2003.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his hemorrhoids 
pursuant to Diagnostic Code 7336.  Under that Code section, a 
0 percent evaluation applies for hemorrhoids that are mild or 
moderate.  In order to be entitled to the next-higher 10 
percent evaluation, the evidence must  demonstrate 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

In the present case, VA examination in April 2003 revealed 
complaints of some swelling in the perianal area, occurring 
about every two months.  Objectively, the perianal 
examination was within normal limits.  No hemorrhoids were 
detected.  The remainder of the evidence during the period in 
question is silent as to any complaints or treatment for 
hemorrhoids.  

Based on the objective evidence as detailed above, the Board 
finds no support for assignment of a compensable evaluation 
for the veteran's hemorrhoids.  Indeed, 
the evidence fails to demonstrate hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  As the requirements for the 
next-higher 10 percent rating have not been satisfied, the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

D.  Chronic prostatitis.

The veteran's claim of entitlement to an increased rating for 
a hemorrhoid disability was received in March 2003.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his chronic 
prostatitis pursuant to Diagnostic Code 7527.  That Code 
section instructs the rater to evaluate the disability as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

The regulations pertaining to voiding dysfunction provide a 
20 percent rating where the veteran is required to wear 
absorbent materials which must be changed less than 2 times 
per day.  

In the present case, an April 2003 VA examination report 
noted the veteran's report of minimal dribbling on occasion 
after emptying his bladder.  However, he denied any true 
incontinence.  He also stated that while historically he had 
experienced difficulty voiding, he had an operation in 1997 
which resolved that problem.  Since that time, he had no 
voiding problems.  No other evidence of record indicates 
voiding problems during the period in question.

For the reasons discussed above, a compensable evaluation for 
the veteran's service-connected chronic prostatitis is not 
warranted here on the basis of voiding dysfunction.  
Moreover, as there is no evidence of urinary tract 
infections, or symptoms comparable therewith, a higher 
evaluation is not justified on that basis.  There are no 
other relevant Diagnostic Codes to consider.

In conclusion, there is no basis for a compensable evaluation 
for the veteran's chronic prostatitis.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Service connection for degenerative arthritis of the spine is 
denied.
 
Service connection for a cervical spine disability with 
arthritis is denied.

Service connection for a bilateral shoulder disability is 
denied.

Entitlement to a rating in excess of 20 percent for 
disability manifested by low back pain is denied.  

Entitlement to a rating in excess of 10 percent for right 
inguinal hernia repair, with a tender scar, is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a compensable rating for chronic prostatitis 
is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


